Citation Nr: 0711948	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  03-33 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for the 
service-connected post-traumatic stress disorder (PTSD) prior 
to October 22, 2003.  

2.  Entitlement to a rating in excess of 70 percent for the 
service-connected PTSD since October 22, 2003.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to October 
1969.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey, which continued a 50 percent rating for 
PTSD.

In January 2001, the RO initially granted service connection 
for PTSD with a 50 percent rating, effective September 1999.  
The veteran did not submit a timely notice of disagreement 
[NOD] to that decision.  The RO treated the veteran's 
untimely NOD, received in October 2002, as a new claim for an 
increased rating.

In June 2003, the veteran submitted a claim of entitlement to 
a TDIU.  

In December 2003, the RO increased the rating for the 
veteran's PTSD to 70 percent, effective October 2003, the 
date of the veteran's most recent VA medical examination.  
The TDIU claim was deferred.  

In January 2004, the veteran questioned why the 70 percent 
rating was not assigned an earlier effective date, namely, 
from the date the above-mentioned (untimely) NOD was received 
by VA.  Accordingly, the issues have been recharacterized to 
include the veteran's claim for an earlier effective date for 
the 70 percent rating.

In an August 2004 rating decision, entitlement to a TDIU was 
denied.  In September 2004, the veteran disagreed with the 
denial of a total rating.  

In December 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel Board hearing held at 
the RO in Newark, New Jersey.  A transcript of the hearing 
testimony is associated with the claims file.  

The Board issued a decision in March 2005, which was appealed 
to the United States Court of Appeals of Veterans Claims 
(Court).  The VA Secretary and the appellant (the parties) 
filed a Joint Motion to Remand the matter back to the Board 
for issuance of a new decision.  In October 2006, the Court 
granted the Joint Motion, the March 2005 decision was 
vacated, and the case was returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The case is REMANDED for the following:

1.  Provide the veteran with a Statement 
of the Case as to the issue of 
entitlement to a TDIU in accordance with 
38 U.S.C.A. § 7105 (West 2002) and 38 
C.F.R. §§ 19.29, 19.30 (2006).  

2.  After the veteran has had an 
appropriate period of time to respond 
and/or submit additional evidence in 
support of his claim(s), readjudicate all 
the issues on appeal, including 
entitlement to a TDIU.  If any benefit 
sought on appeal is denied, then return 
the case to the Board for the purpose of 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



